                       Case 1:19-cv-02907-KBJ Document 3 Filed 09/27/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


           Environmental Defense Fund, et al.                  )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-02907
                    Elaine L. Chao, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Natural Resources Defense Council, Inc.                                                                      .


Date:          09/27/2019                                                                    /s/ Ian Fein
                                                                                         Attorney’s signature


                                                                                 Ian Fein (D.D.C. Bar ID CA00014)
                                                                                     Printed name and bar number
                                                                                 Natural Resources Defense Council
                                                                                    111 Sutter Street, 21st Floor
                                                                                     San Francisco, CA 94104

                                                                                               Address

                                                                                           ifein@nrdc.org
                                                                                            E-mail address

                                                                                          (415) 875-6100
                                                                                          Telephone number

                                                                                          (415) 795-4799
                                                                                             FAX number
